Russell, C. J.
1. Under conflicting evidence the court did not err in awarding the wife temporary alimony, including attorney’s fees.
2. The court did not err in admitting evidence as to the inebriety of the husband, on the ground that it was irrelevant and a separate ground for divorce; the wife in her petition for divorce setting up habitual intoxication and cruel treatment as the grounds on which she seeks a divorce.
3. Where the husband conveyed to his wife certain property by deed, the consideration of which was alleged to be “the sum of five dollars . . as well as other considerations hereinafter metioned,” i. e., “The consideration moving this conveyance is the settlement of differences now existing or threatening between the said grantor and grantee in order to prevent litigation and trouble between them in the courts,” and where the husband contended that the deed was made in settlement of all alimony, which the wife denied, the judge, under such conflicting evidence was authorized to grant the wife temporary alimony until the issues could be determined by the jury, especially where the husband remained in possession of the property and received the entire rents and profits therefrom. Judgment affvrmed.

All the Justices concur.

Robinson & Ford, for plaintiff in error.
R. L. Greer and John M. Greer, contra.